                                            Case 3:17-cv-06872-JSC Document 50 Filed 07/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           ANTONIO HUGGINS,
                                   7                                                       Case No. 17-cv-06872-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER TO PLAINTIFF TO SHOW
                                   9                                                       CAUSE WHY HIS LAWSUIT SHOULD
                                           CITY AND COUNTY OF SAN                          NOT BE DISMISSED FOR FAILURE
                                  10       FRANCISCO,                                      TO PROSECUTE
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 5, 2021, pursuant to stipulation by the parties, the Court scheduled a Case

                                  14   Management Conference for July 22, 2021. (Dkt. No. 44.)1 Under the standing order of this

                                  15   Court, the parties were directed to file a joint case management statement one week in advance of

                                  16   the Case Management Conference.

                                  17          On May 11, 2021, Plaintiff’s counsel moved to withdraw from the case, noting that

                                  18   Plaintiff gave knowing and free assent to counsel’s withdrawal. (Dkt. No. 45.) The Court granted

                                  19   the motion. (Dkt. No. 46.)

                                  20          In advance of the Case Management Conference, Defendant filed a unilateral case

                                  21   management statement. (Dkt. Nos. 47, 48.) Defendant attempted to contact Plaintiff as well as

                                  22   Plaintiff’s former counsel, but Plaintiff did not cooperate with Defendant to produce a joint case

                                  23   management statement, nor did he file a unilateral statement of his own. (Dkt. No. 48 at 1.)

                                  24   Thereafter, Plaintiff failed to appear for the Case Management Conference on July 22, 2021.

                                  25          Accordingly, Plaintiff is ordered to show cause as to why this action should not be

                                  26   dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41 based on

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 7, 16.)
                                          Case 3:17-cv-06872-JSC Document 50 Filed 07/23/21 Page 2 of 2




                                   1   Plaintiff’s failure to appear for the Case Management Conference. Plaintiff shall appear and show

                                   2   cause on August 26, 2021 at 1:30 p.m., by Zoom videoconference. Plaintiff shall submit a

                                   3   written response to this Order by August 19, 2021 showing cause as to why this action should not

                                   4   be dismissed for failure to prosecute. Mr. Huggins is warned that failure to comply with this

                                   5   Order, including attending the hearing on August 26, 2021, may result in the dismissal of this

                                   6   action. See Fed. R. Civ. P. 41(b).

                                   7          The Court encourages Mr. Huggins to seek free assistance from the Northern District’s

                                   8   Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102.

                                   9   In light of the ongoing COVID-19 pandemic, Mr. Huggins should make a telephone appointment

                                  10   by calling (415) 782-8982. The website for the Northern District of California also has

                                  11   information for litigants who are not represented by counsel.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 23, 2021

                                  14                                                   ______________________________________
                                                                                       JACQUELINE SCOTT CORLEY
                                  15                                                   United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
